Respondents have appealed from a final order of the Special Term of the Supreme Court! reducing assessments on relator’s property in the city of Binghamton for the years 1937, 1938 and 1939, on twenty-six different parcels of property. A referee was appointed to take the testimony and make a report. He did so. On conflicting evidence he fixed a valuation on the various pieces of property and the Special Term confirmed his report. There is ample evidence to sustain the findings of the referee. The judgment and order appealed from should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heflernan, Schenck and Foster, JJ.